Citation Nr: 1813777	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. C. Birder, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1959 to December 1962.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a) (2) (2012); 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for tinea pedis.

2.  The evidence of record is at least in equipoise as to whether the Veteran's low back disability is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issue of service connection for tinea pedis. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for establishing service connection for degenerative disease of the lumbosacral spine have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim of Tinea Pedis

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the Veteran or by his authorized representative and, unless done on the record at a hearing, it must be in writing.  See 38 C.F.R. § 20.204(a). 

At the November 2017 Board hearing, the Veteran indicated he did not wish           to pursue his appeal with respect to the claim for service connection for tinea    pedis.  As such, no allegation of error of fact or law remains before the Board for consideration with respect to that claim.  Accordingly, the Veteran has withdrawn the claim for service connection for tinea pedis, and it is dismissed.

Service Connection for Low Back Disability	

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Veteran testified at the November 2017 Board hearing that he first injured his back while picking up a heavy milk crate while on duty as a cook in the United States Marine Corps, that he later injured his back a second time also while in service, and that he relates his current back disability to his service.

The medical evidence of record shows the Veteran has a current low back disability as noted on a January 2015 MRI that revealed moderate multilevel discogenic degenerative disease with misalignment. Thus, the remaining question before the Board is whether this disability is related to service.
 
The Veteran's service treatment records (STRs) show he reported low back pain several times during service.  His January 1959 entrance examination noted his spine was normal.  A July 1959 treatment record noted low back pain and a history of back strain, and a December 1959 record noted back pain in the spinal muscles  of the lower thorax bilaterally. In April 1960, the Veteran complained of dull aching pain in the lower back.  The Veteran's April 1961 annual physical was silent for low back pain.  In August 1962, the Veteran sought treatment after developing worsening pain in his back 3 days after he reported picking up a milk carton; it    also noted back ache, muscle spasm and strain, as well as tenderness to the right    of the L2 lumbar spinal disc. The Veteran's December 1962 separation examination noted the Veteran's spine and musculoskeletal as normal with no noted defects.

The Board notes that the record contains conflicting medical opinions.  A January 2015 VA contract examiner opined that the Veteran's degenerative disc disease      is less likely as not incurred in or caused by the back pain during service and that the current condition is more likely associated with age related changes and post-service activities.  The Veteran's VA physician provided an opinion in December 2017, after reviewing the Veteran's medical records and the January 2015 MRI findings. He opined that the Veteran's chronic back pain is most likely caused       by the injuries during the time he was in the military. He noted that the Veteran's military medical records indicate he was treated for back pain on several occasions during service.  Further, he noted the Veteran's two prior lumbar surgeries and        the January 2015 MRI findings. The VA physician concluded that, based on the military medical records and the MRI findings, the Veteran's chronic back pain is related to his in-service injuries.  

After review of the record, the Board notes that there is probative medical evidence both in favor of and against the claim for service connection for a low back disability. In this matter, the Board finds the probative evidence is at least in equipoise regarding whether the Veteran's low back disability is related to service.  Accordingly, the benefit of the doubt rule will be applied, and service connection for degenerative changes of the lumbosacral spine is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

The appeal on the issue of entitlement to service connection for tinea pedis is dismissed.

Service connection for degenerative changes of the lumbosacral spine is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


